Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 and 07/02/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goshoo, Y. et al. WO 2014188891 A1 (hereinafter Goshoo), citations to attached English machine translation.
Regarding claim 1, Goshoo discloses an optical measuring device (See Fig. 4 and p. 8 paragraph 3 lines 1-3 in Goshoo.) that measures one or more parameters indicating a state of a measured liquid (See p. 8 paragraph 3 lines 1-3. The optical measuring device measures dryness, which is defined in p. 2 Definition section lines 4-6 in Goshoo., comprising: a light source that irradiates light (This pertains to element 11. See Abstract line 3 in Goshoo.) to the measured liquid (This pertains to element SA. See Abstract line 4 in Goshoo.); a light receiver (This corresponds to element 12 of Fig. 1a. Note that only the structure of the A1 is shown in Fig. 4. The A2 structure is similar to Fig. 1a. See p. 8 paragraph 3 lines 2-6.) that detects a measured light based on the light irradiated to the measured liquid (See Abstract lines 5-6 in Goshoo.); an optical component that is disposed on an optical path between the light source and the light receiver (This limitation refers to paragraph [0009] lines 3 of the application. This corresponds to element 33 in Fig. 4 and p. 8 last statement of paragraph 5 in Goshoo.); and a heat source on the optical component and that has optical transparency and electrical conductivity (This corresponds to element 21c in Fig. 4, p. 7 (Constitution) section paragraph 2 lines 1-5 in Goshoo. 
Regarding claim 2, Goshoo discloses the optical measuring device according to claim 1, wherein the optical component comprises glass disposed at a boundary of a liquid tank in which the measured liquid flows, and the heat source comprises a film formed on a surface of the glass (This refers to Fig. 4B in the application. This corresponds to elements 21c and 33 in Fig. 4 and p. 7 (Constitution) section paragraph 2 lines 1-5 in Goshoo.). 
Regarding claim 3, Goshoo discloses the optical measuring device according to claim 2, wherein the glass is T-shaped (This refers to element 33 in Fig. 4 in Goshoo, which is in the form of a T-shape in reference to element 31.).  
Regarding claim 6, Goshoo discloses the optical measuring device according to claim 2, wherein the film comprises an indium tin oxide (ITO) film (See p. 7 (Constitution) section paragraph 2 lines 13-18 in Goshoo.  
Regarding claim 12, Goshoo discloses the optical measuring device according to claim 3, wherein the film comprises an ITO film (See p. 7 (Constitution) section paragraph 2 lines 13-18 in Goshoo. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshoo  as applied to claim 1 above, and further in view of Johnson, M. et al., "A non-fouling optical interface for environmental measurements." Measurement Science and Technology 9.3 (1998): 399 (hereinafter Johnson).
Regarding claims 4, 10 and 11, Goshoo does not teach the optical measuring device according to claim 1, wherein the optical component comprises a lens, and the heat source comprises a film formed on a surface of the lens. Goshoo teaches the utilization of film (See Fig. 4 element 21c in Goshoo.) but not formed on the lens. 
Johnson, from the same field of endeavor as Goshoo, teaches the optical measuring device (See Fig. 1 in Johnson.) the optical component comprises a lens (This pertains to the element “Optics Assy.” in Fig. 1 in Johnson.), and the heat source comprises a film (This refers to element “Heated Window” in Fig. 1 and p. 400 column 2 paragraph 2 lines 4-8 in Johnson.). 
However, Johnson is silent with respect to the film formed on a surface of the lens.
From MPEP section 2144.04 VI-C states that:  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
According to the MPEP section 2144.04 VI-C, it would be obvious to a person having ordinary skill in the art before the effective filing date of the invention to attach the lens to the heat source so that the film will form on the surface of the lens in order to prevent deterioration in the accuracy of dryness measurement (See p. 8 last statement of paragraph 8 in Goshoo.).
Regarding claim 5, Goshoo does not teach the optical measuring device according to claim 4, wherein the lens is disposed at a boundary of a liquid tank wherein the measured liquid flows.
However, Goshoo, from embodiment 2, which is Fig. 3 (See p. 6 paragraph 6 line 1 in Goshoo.), teaches wherein the lens (This refers to element 111 in Fig. 3 and p. 6 paragraph 9 line 3 in Goshoo.) is disposed at a boundary of a liquid tank (This refers to element 30 in Fig. 3 in Goshoo.) wherein the measured liquid flows (This refers to element SA in Fig. 3 in Goshoo.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of embodiment 2 to embodiment 3 of Goshoo to have the optical measuring device according to claim 4, wherein the lens is disposed at a boundary of a liquid tank wherein the measured liquid flows in order to collimate the light from the light source to the wet steam.
Regarding claim 13, Goshoo discloses the optical measuring device according to claim 4, wherein the film comprises an ITO film (See p. 8 paragraph 5 line 11 in Goshoo.).
Regarding claim 14, Goshoo discloses the optical measuring device according to claim 5, wherein the film comprises an ITO film (See p. 8 paragraph 5 line 11 in Goshoo.).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshoo  as applied to claim 1 above, and further in view of Davis, R., U. S. Patent Application Publication No. US 20030006223 A1 (hereinafter Davis).
Regarding claim 7, Goshoo discloses the optical measuring device (See Fig. 4 in Goshoo.) according to claim 1, wherein the optical component (This corresponds to elements 33 and 34 in Fig. 4 in Goshoo.) is disposed on both a light-source side (This corresponds to element 11 in Fig. 4 in Goshoo.) and a light receiver side (This corresponds to element 12 of Fig. 1a. Note that only the structure of the A1 is shown in Fig. 4. The A2 structure is similar to Fig. 1a. See p. 8 paragraph 3 lines 2-6.).
However, Goshoo fails to teach the heat source is formed for both the optical component disposed on the light-source side and the optical component disposed on the light receiving side.
Davis, from the same field of endeavor as Goshoo, teaches the heat source (This pertains to element 14 in Fig. 3 and see paragraph [0063] in Davis.) is formed for both the optical component (These correspond to elements 42a and 42b in Fig. 3 and see paragraph [0063] in Davis.) disposed on the light-source side (This refer to source 36. From paragraph [0058] lines 10-11 in Davis indicate the light-source is disposed on one side of the window.) and the optical component disposed on the light receiving side (This refer to radiation detector 38. From paragraph [0058] lines 10-11 in Davis indicate the light receiving is disposed on the other side of the window.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Davis to Goshoo to have the heat source is formed for both the optical component disposed on the light-source side and the optical component disposed on the light receiving side in order to prevent the buildup of moisture on, or "fogging of, windows (See paragraph [0065] in Davis.).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshoo as applied to claim 1 above, and further in view of Takeshi, K. et al. JP 2006329629 A (hereinafter Takeshi).
Regarding claim 8, Goshoo does not teach the optical measuring device according to claim 1, wherein one of the one or more parameters is turbidity of the measured liquid.
However, Takeshi, from the same field of endeavor as Goshoo, teaches the optical measuring device according to claim 1, wherein one of the one or more parameters is turbidity of the measured liquid (See Abstract and Fig. 1 in Takeshi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Takeshi to Goshoo to have the optical measuring device according to claim 1, wherein one of the one or more parameters is turbidity of the measured liquid in order to determine the turbidity of the liquid which is an important parameter in water treatment processes such as water purification and drainage (See p. 1 paragraph 7 in Takeshi.).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goshoo as applied to claim 1 above, and further in view of Roy, B. et al. U. S. Patent No. US 8433526 B2 (hereinafter Roy).
Regarding claim 9, Goshoo does not teach the optical measuring device according to claim 1, wherein one of the one or more parameters is chromaticity of the measured liquid.
However, Roy, from the same field of endeavor as Goshoo, teaches the optical measuring device (See Fig. 2 and column 3 lines 50-53 in Roy.), wherein one of the one or more parameters is chromaticity (The chromaticity corresponds to “range of wavelengths” in column 4 lines 46-48 in Roy.) of the measured liquid (This corresponds to element 58 in Fig. 2 and column 4 lines 38-39 in Roy.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Roy to Goshoo to have the optical measuring device according to claim 1, wherein one of the one or more parameters is chromaticity of the measured liquid in order to determine the steam quality of a wet steam in an interior of a steam turbine (See Abstract lines 1-2 in Roy.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Takeshi, U. et al. JP 2007113987 A, teaches a calibration method of orthogonal scattering turbidity meter and calibration container used therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886